Citation Nr: 0828926	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-35 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for spondylolisthesis, 
L5-S1 with spina bifida (claimed as a back condition), and if 
so, whether it should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.


FINDINGS OF FACT

1.  An unappealed rating decision in November 2002 denied 
service connection for spondylolisthesis, L5-S1 with spina 
bifida (claimed as a back condition).

2.  Evidence received since the November 2002 rating decision 
is not cumulative of the evidence previously in the record 
and is sufficient, when considered with the evidence 
previously of record, to raise a reasonable possibility of 
substantiating the claim.

3.  The weight of the medical evidence of record is against a 
finding that the veteran's current spondylolisthesis, L5-S1 
with spina bifida (claimed as a back condition) is related to 
any incidence of service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
for service connection for spondylolisthesis, L5-S1 with 
spina bifida.  38 U.S.C.A. §§ 5108, 7105(West 2002); 
38 C.F.R. § 3.156 (2007).

2.  Spondylolisthesis, L5-S1 with spina bifida was not 
incurred in, or related to active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in November 2004 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


The claim for new and material evidence for service 
connection for spondylolisthesis, L5-S1 with spina bifida

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7140(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).


a. Whether New and Material evidence was submitted:

The veteran initially filed a claim for a low back condition 
in July 1970 and by a rating decision of September 1971, the 
RO denied the veteran's claim for entitlement to service 
connection for a low back condition.  The veteran made 
numerous attempts to reopen his claim for service connection 
for a low back condition.  By a November 2002 rating 
decision, the RO again denied the veteran's claim for service 
connection for spondylolisthesis, L5-S1 with spina bifida 
(claimed as a low back condition).  The veteran did not 
appeal this decision, and the November 2002 decision is a 
final decision.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the November 2002 final 
decision included the veteran's service medical records, VA 
treatment records, private medical records, a VA examination 
of the lower back, and statements from the veteran regarding 
a back injury in service.

In November 2004, the veteran submitted a request to reopen 
his claim for entitlement to service connection for a low 
back condition.  The evidence submitted since the November 
2002 final decision includes various VA medical records 
regarding treatment of the veteran's current back injury, and 
a VA examination with a nexus opinion regarding whether the 
veteran's back injury during service was related to his 
current disability.  

The evidence of record prior to the November 2002 decision 
did not include a nexus statement linking the veteran's 
current back condition to service.  The newly submitted 
evidence includes an opinion regarding whether the veteran's 
back injury during service was related to his current 
disability.  These records were not available to the RO prior 
to their November 2002, decision and bear directly and 
substantially upon the issue for consideration.  Accordingly, 
the Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for spondylolisthesis, L5-S1 with spina bifida 
(claimed as a low back condition).  See 38 C.F.R. § 3.156.

b. De Novo Review

The veteran contends that his current back disability 
occurred when he fell during his active service.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

An examination upon entrance into active service, dated 
February 1966, showed a normal back.  In May 1967, service 
medical records reveal that the veteran complained of lower 
back pain after falling down the stairs.  A diagnosis of 
bruised muscles was provided.  Service medical records were 
otherwise silent as to any further complaints of back pain or 
injury.  In his report of medical history upon separation 
from active service, dated January 1969, the veteran did not 
note any back trouble of any kind.  Similarly, his separation 
examination of the same date noted a normal spine.

A VA treatment record dated June 1970 noted complaints of 
pain in the left gluteal region.  The physician provided a 
diagnosis of bilateral spondylolysis and spondylolisthesis, 
as well as a possible congenital deformity of the lumbar 
spine. 

An August 1971 medical report from the Division of Vocational 
Rehabilitation noted complaints of low back pain for the past 
three to four years.  The veteran believed the pain started 
while he was in Vietnam.  X-rays revealed grade one 
spondylolisthesis at L5/S1 with minor, other congenital 
defects including spina bifida at 4/5.

A 1978 x-ray revealed narrowing of the lumbosacral 
intervertebral disc space with moderate anterior subluxation 
of L5 on S1.  There was also incomplete union of the dorsal 
neural arches of L5-S1.  A June 1978 VA treatment report 
noted that the veteran stated he had no problems with his 
back until 1966.  A diagnosis of lumbosacral sprain was 
provided.  A December 1981 x-ray also noted that L5 and S1 
showed spina bifida.  There was spondylolisthesis over the L5 
space.  An April 1982 VA treatment record noted that the 
veteran complained of back pain and stated that because of 
his spina bifida and spondylolisthesis, surgery might be 
beneficial.

An April 1983 private record from Casto Clinics noted that 
the veteran reported a "re-aggravation" of a 1966 injury 
when he fell down the stairs during his military service.  
The doctor noted that multiple radiograms revealed c-shaped 
rotatary scoliosis with convexity to the let side, and grade 
two spondylolisthesis at L5-S1 with associated pelvic 
subluxation.

The veteran was afforded a VA examination in February 1986.  
The veteran reported chronic pain in his low back that 
radiated to his hips.  The examiner provided a diagnosis of 
slight scoliosis and lumbosacral narrowing per an x-ray.  The 
examiner did not opine whether the veteran's disability was 
related to active service.

VA treatment records dated 1987 to 1991 reflected treatment 
for the veteran's back disability.  An August 1988 disability 
examination similarly revealed complaints of back pain 
related to his spina bifida, scoliosis, and 
spondylolisthesis.

VA treatment records dated September 1999 to June 2005 
similarly show continued treatment for the veteran's back 
disability, including surgery for his back disability in 
March 2005.  An April 2005 discharge report indicated that 
the veteran underwent a March 2005 posterior lumbar antibody 
fusion after his L5-S1 plus.  The discharge diagnosis was 
grade 1 spondylolisthesis and sciatic-like pain.  An MRI and 
x-rays taken prior to surgery revealed spondylolisthesis with 
no vert compression.

The veteran submitted a September 2005 statement from C.N.R., 
M.D.  The physician noted that the veteran's spinal condition 
(the spondyl) "could be related to" his fall in Germany as 
the condition is commonly caused by a remote trauma with 
gradual progression over the years.  The doctor stated that 
the veteran probably had a traumatic pars fracture with 
subsequent progression to a spondylolisthesis as a result.

The veteran was afforded a VA examination of his back in 
August 2006.  The examiner was specifically asked to comment 
as to the likelihood that the veteran's current condition has 
a link to service.  The examiner noted review of the 
veteran's service medical records and claims file as well as 
review of the September 2005 report from C.N.R., M.D.  The 
veteran reported falling down the stairs during service and 
hurting his back.  He also stated that his back pain 
continued to gradually increase, and that by the time he was 
discharged, he was having pain every day.  A pre-surgical MRI 
revealed Grade 1 to 2 spondylolisthesis of L5 on S1, from L5 
spondylolysis and bilateral neural foraminal stenosis.  After 
a review of the record and thorough examination, the examiner 
provided a diagnosis of spondylolisthesis of L5 on S1 with 
surgical intervention in March 2005.  The examiner opined 
that the veteran's current back disability was less likely 
than not caused by his in-service fall.  The examiner gave a 
full rationale for how he reached that decision.  The 
examiner based his opinion on the fact that the veteran's 
service medical records noted multiple visits to medical care 
providers for numerous other conditions, but failed to note 
any treatment for back problems or other problems relating to 
back pain for the period from his May 1967 fall until 
separation from service in 1969.  Additionally, the examiner 
noted that the veteran himself denied having back trouble of 
any kind in his report of medical history upon separation.  
Moreover, the examiner specifically addressed Dr. C.N.R.'s 
opinion that the veteran's back problem could have originated 
with a fall.  In so doing, the examiner stated that Dr. 
C.N.R.'s opinion implies that the fall would have caused a 
fracture and associated pain.  The examination went on to 
note that while the veteran was seen on numerous occasions 
during service for other conditions, he was never seen for 
recurrent back pain.  Therefore, the examiner opined that 
there was less than a 50/50 probability that the current 
chronic back pain problem was caused by the veteran's fall in 
service.

VA treatment records dated August 2006 to March 2007 noted 
continued treatment for the veteran's current back 
disability.

Finally the veteran was afforded a hearing before the 
undersigned veterans law judge in June 2007.  The veteran 
testified that he fell down the stairs when he was stationed 
in Germany, and injured his back.  He asserted that he was 
treated with pain medication and bed rest, and the condition 
resolved.  The veteran reported that after the fall he began 
getting pain in his hips, knees, and legs, as well as 
numbness in his feet.  The veteran stated that his back 
didn't start to bother him again until he got his first 
civilian job after separation from service.  He stated that 
his back pain started with the pain in his hips and gradually 
became progressively worse back pain for which he underwent 
surgery in March 2005.  The veteran and his representative 
assert that the September 2005 medical opinion from C.R.N., 
M.D. deserved more weight than the opinion from the VA 
examiner in August 2006, because C.R.N. was the neurosurgeon 
who performed the surgery on the veteran.  

While the veteran currently has spondylolisthesis, L5-S1 with 
spina bifida, the Board finds that but for the September 2005 
opinion from C.R.N., M.D., there is no objective medical 
evidence showing that the veteran's current disability was 
caused by any incident during his active service, including 
his fall down the stairs.  The veteran's service medical 
records note a fall down the stairs with bruises to the back 
muscles in May 1967; however, subsequent inservice treatment 
records through 1969 are silent as to any complaints of 
recurrent back pain.  While a record noted treatment for hip 
pain, there was no indication that his hip pain was related 
to a back problem or the 1967 fall.  Additionally, the 
veteran did not report any back trouble on his report of 
medical history at discharge, and the veteran's January 1969 
discharge examination noted a normal spine.  It is also 
noteworthy that the veteran admitted in his June 2007 
hearing, that his back pain did not begin until after he 
started his first civilian job in 1970, nearly three years 
after the reported and documented injury.  Review of the 
evidence relating to the veteran's period of service does not 
favor the veteran's claim.

That being said, there are two conflicting medical opinions 
regarding whether the veteran's current back disability was 
related to his active service, specifically his May 1967 
fall.  The Board has the duty to assess the credibility and 
weight to be given the evidence relative to this issue.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  This 
assessment of credibility and weight to be given the evidence 
includes scrutiny of a medical professional's statements in 
association with such related factors as the basis for the 
opinions rendered, i.e., presence or absence of the clinical 
records.  In this case, the Board must give greater weight to 
the August 2006 VA opinion.  First, the August 2006 opinion 
is the only medical opinion based on the review of the 
veteran's claims file, with particular notation of "review 
of each page in his service medical record."  As such the 
Board finds this opinion to be quite probative.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991) (VA is required to conduct 
an accurate and descriptive medical examination based on the 
complete medical record).  In his rationale, the August 2006 
VA examiner specifically stated that the veteran's current 
condition was not at least as likely as not related to the 
veteran's fall in service, based on the fact that in the two 
years subsequent to the fall in 1967, the veteran did not 
have any complaints of recurrent back pain throughout the 
remainder of his active service, and the fact that the 
veteran did not report any back trouble of any kind upon 
discharge.  He also opined that if the veteran's fall caused 
a fracture, the service medical records would have noted at 
least some subsequent complaints of back pain.

Conversely, while Dr. C.N.R. may have been the veteran's 
treating surgeon, the opinion provided by Dr. C.N.R., does 
not appear to be based on a review of the claims file.  
Instead, it only stated a general rationale - that the 
veteran's back disability could be related to the veteran's 
fall because the condition is commonly caused by remote 
trauma with gradual progression over the years.  

Another problem with the opinion by Dr. C.N.R. is that the 
statement that the veteran "probably had a traumatic pars 
fracture with subsequent progression" following the 1967 
fall is not supported by any medical evidence.  Review of the 
claims file revealed x-rays from 1978 and 1981 that did not 
show any evidence of a fracture.  Further, the opinion does 
not address the lack of complaints of recurrent back pain for 
three years following the veteran's May 1967 fall but rather 
appears to rely on the veteran's reported history of back 
pain since his fall in service.  

Finally, the Board cannot ignore the choice of words employed 
in the opinion by Dr. C.N.R.   Statements such as "could be 
related to" are not very definitive.  In fact, to the extent 
they imply a connection is possible, they equally imply that 
it may not in fact be the case.  It is precisely because this 
September 2005 opinion was so speculative that a new VA 
opinion was sought, and obtained, in August 2006.       

At the end of our review, while Dr. C.N.R. may have been the 
veteran's treating surgeon, the opinion offered in September 
2005 must be afforded reduced weight as it was a speculative 
conclusion regarding the correlation between the veteran's 
current disability and his active service, without a review 
of the veteran's claim's file, and without any discussion the 
veteran's service medical records, clinical records, or 
medical problems.  Thus, Dr. C.N.R.'s opinion is of limited 
probative value.  The August 2006 opinion, however, was based 
on review of the claims file including the September 2005 
opinion.  The examiner provided a rationale based on the 
records as to why it was less likely than not that the back 
problems are related to service, and the examiner explained 
why his opinion differed from that offered in September 2005. 

The Board has carefully considered the statements from the 
veteran and his representative, particularly those offered at 
the veteran's hearing.  While the veteran may believe that 
his 1967 fall caused a problem initially manifested by pain 
and numbness in his hips, knees, and feet, which continued 
through the end of his service, and gradually progressed to 
back pain, and the current disability, his opinion cannot 
substitute for that of a medical professional.  As a lay 
person, the veteran is not competent to provide a medical 
diagnosis or opinion as to etiology because that requires a 
specialized knowledge, skill, experience, training, or 
education in medicine.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

Further the Board notes that it appears the veteran had some 
congenital defects to his lower back including some minor 
spina bifida.  Congenital or developmental defects, 
refractive error of the eyes, and personality disorders, as 
such, are not diseases within the meaning of applicable 
legislation providing compensation benefits.  See 38 C.F.R. § 
3.303(c).

In sum, the preponderance of the evidence of record is 
against a finding that the veteran's current low back 
disability is related to any aspect of his period of service.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for disc disease of the lumbar 
spine.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for 
spondylolisthesis, L5-S1 with spina bifida is granted.  

Service connection for spondylolisthesis, L5-S1 with spina 
bifida is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


